        Case: 3:19-cv-00796-jdp Document #: 21 Filed: 04/15/20 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 RONALD DAVID MORGAN,

                              Petitioner,
                                                                   OPINION and ORDER
        v.
                                                                        19-cv-796-jdp
 CATHY A. JESS,

                              Respondent.


       Ronald David Morgan, appearing pro se, has filed a petition for a writ of habeas corpus

under 28 U.S.C. § 2254. He challenges his state court conviction from Marathon County case

number 13CF747 for multiple sex offenses against a 15-year old child. Morgan contends that

his trial counsel was ineffective by failing to object to certain hearsay evidence introduced at

trial. The petition is briefed and ready for decision. For the reasons set forth below, I conclude

that Morgan has failed to show a denial of his constitutional rights. Accordingly, I will deny

the petition.



                                       BACKGROUND

       The following facts are drawn from the petition and state court records provided by

Morgan and the state.

       In Marathon County case number 2013CF747, Morgan was charged with three counts

of second-degree sexual assault of a child under 16 years of age and one count of exposing a

child’s genitals. The underlying accusations accused Morgan of having sexual contact and oral

intercourse with a 15-year old male, A.G.D., at an overnight gathering of family and friends.

Morgan pleaded not guilty and proceeded to a jury trial.
        Case: 3:19-cv-00796-jdp Document #: 21 Filed: 04/15/20 Page 2 of 8



       The victim, A.D.G., was the state’s primary witness. A.D.G. testified that Morgan had

sexually assaulted him while they were both at a family gathering. After A.D.G. testified,

A.D.G.’s mother, stepfather, and a sexual assault nurse testified about what A.D.G. had told

them about the assault a few days after it occurred. Their testimony was consistent with

A.D.G.’s live testimony. A.D.G.’s mother also testified that, according to A.D.G., Morgan had

stated during the assault that, “It’s been a long time since I’ve touched or felt hairy thighs like

this.” A.D.G. told his mother that he thought “this” had “happened before.” On the morning

of trial, defense counsel filed a motion in limine to preclude the hearsay testimony of the

mother and nurse, but the court did not rule on the motion before the mother and nurse

testified. Defense counsel did not object during the mother’s testimony or the nurse’s

testimony.

       The state also played a one-hour videotaped statement that A.D.G. had made to a

forensic interviewer at a child advocacy center a few days after the assault. A.D.G.’s recorded

account was consistent with his live testimony at trial. Defense counsel filed a handwritten

motion in limine to preclude the recorded videotaped statement on the morning of trial, but

counsel later withdrew the motion and did not object to the videotaped statement during trial.

       The state also called a police officer who had conducted a recorded interview of Morgan.

The recorded interview was played for the jury. During the interview, Morgan stated that he

had been drinking heavily on the night in question, and that he could not remember the night

very well. Dkt. 15-15, at 26. He acknowledged that he was up late with A.D.G., after everyone

else had gone to sleep. Id., at 14. He admitted that he had touched A.D.G.’s legs, joked with

him, and talked with him about homosexuality. Id., at 8, 14, 18. Morgan did not admit that

he had kissed A.D.G., rubbed his chest, rubbed his penis, or performed oral sex on him. He


                                                2
        Case: 3:19-cv-00796-jdp Document #: 21 Filed: 04/15/20 Page 3 of 8



said he was “horrified” by the accusations, that he had never thought about doing anything

like that, and that it was not something he would have done. Id., at 19, 23. But Morgan also

stated that he would not accuse A.D.G. of lying about the incident, and that A.D.G. would

“remember the night better” than Morgan would because Morgan had been so intoxicated. Id.,

at 24–29. Morgan stated that the incident could have happened, but that he “hoped” it did

not happen, and that he “hop[ed] to God [he] wouldn’t have done those kinds of acts.” Id.

Morgan told the police officer that he would apologize to the victim and his family, even though

he did not remember the incident, because he would not call the victim a liar. Id., at 42.

       Morgan did not testify at trial, and his attorney did not present any defense witnesses.

During closing arguments, defense counsel emphasized the lack of DNA evidence and the lack

of eyewitnesses. Defense counsel also observed that there were “strange dynamics” in the

A.D.G.’s family and observed that the A.D.G.’s mother had been mad at A.D.G. in the days

following the assault. The jury found Morgan guilty on all counts, and Morgan was sentenced

to six years of imprisonment and nine years of extended supervision.

       Morgan, through counsel, filed a postconviction motion challenging the effectiveness of

his trial counsel. He argued that counsel should have objected on hearsay grounds to A.D.G.’s

videotaped statement and the mother’s testimony about A.D.G.’s statements. The circuit court

denied Morgan’s motion after a hearing, and the court of appeals affirmed. The court of appeals

concluded that regardless whether trial counsel was deficient, Morgan did not suffer prejudice

from the introduction of the mother’s testimony or A.D.G.’s recorded statement with the

forensic interviewer. The Wisconsin Supreme Court denied Morgan’s petition for review on

November 13, 2018.




                                               3
        Case: 3:19-cv-00796-jdp Document #: 21 Filed: 04/15/20 Page 4 of 8



       Morgan filed his federal habeas petition on September 25, 2019. He raised four claims

in his petition, but he conceded that he exhausted only his claim regarding counsel’s failure to

object to hearsay evidence. I gave Morgan the options of proceeding solely with his exhausted

claim, or of dismissing his entire petition without prejudice so that he could pursue his

unexhausted claims in state court. Morgan responded that he wanted to proceed with his

exhausted claim only, Dkt. 5, so I directed the state to respond to the exhausted claim. In his

reply brief in support of his petition, Morgan makes several arguments that are related to his

unexhausted claims. Because Morgan abandoned those claims, and because they are

unexhausted, I have not considered those arguments.



                                           ANALYSIS

       To prevail on his petition, Morgan must show that he is “in custody in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. §§ 2241(c), 2254(a). Because

the Wisconsin Court of Appeals addressed the merits of Morgan’s claims when it affirmed the

denial of his postconviction motion, this court’s review is subject to the deferential standard of

review under 28 U.S.C. § 2254(d). Under § 2254(d)(1), Morgan must show that the state

court’s decision was “contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court.” A decision is contrary to clearly

established federal law if it applies a rule that is different from governing law set forth in

Supreme Court cases. Bailey v. Lemke, 735 F.3d 945, 949–50 (7th Cir. 2013). A decision

involves an unreasonable application of Supreme Court precedent if the decision identifies the

correct governing rule of law, but it applies the law unreasonably to the facts of the case. Id.




                                                4
        Case: 3:19-cv-00796-jdp Document #: 21 Filed: 04/15/20 Page 5 of 8



       Alternatively, Morgan can obtain relief if he shows that the state court’s adjudication

of his claims was based upon an unreasonable determination of the facts in light of the evidence

presented. 28 U.S.C. § 2254(d)(2). But again, the federal court owes deference to the state

court. The underlying state court findings of fact are presumed correct unless the petitioner

comes forth with clear and convincing evidence to the contrary. 28 U.S.C. § 2254(e)(1);

Campbell v. Smith, 770 F.3d 540, 546 (7th Cir. 2014).

       Morgan contends that his trial counsel was ineffective by failing to object to hearsay

statements of the victim’s mother and the videotaped forensic interview of the victim. 1 Because

there were no eyewitnesses and no DNA evidence, the state’s case depended entirely on

A.D.G.’s credibility. Morgan argues that the hearsay evidence unfairly bolstered A.D.G.’s

credibility, because it was cumulative of A.D.G.’s own testimony, and it resulted in the jury

hearing the victim’s version of events several times. In addition, Morgan argues, the mother’s

testimony included improper “other acts” evidence against Morgan, because her testimony

suggested that Morgan had sexually assaulted the victim or another child previously. Morgan

challenges specifically the mother’s testimony that Morgan had told A.D.G., “It’s been a long

time since I’ve touched or felt hairy thighs like this,” and A.D.G.’s statement to his mother

that he thought “this” had happened before.

       The Wisconsin Court of Appeals stated correctly that to succeed on his ineffective

assistance claims, Morgan must show both that his counsel’s performance was deficient and

that he was prejudiced as a result. Dkt. 15-5, ¶ 23; see also Harrington v. Richter, 562 U.S. 86,




1
 Morgan did not challenge the nurse’s testimony or stepfather’s testimony in the Wisconsin
Court of Appeals, and he does not develop any argument about that testimony now, so I will
consider only the mother’s statements and the videotaped interview.

                                               5
        Case: 3:19-cv-00796-jdp Document #: 21 Filed: 04/15/20 Page 6 of 8



104 (2011); Strickland v. Washington, 466 U.S. 668, 687 (1984). To demonstrate deficient

performance, Morgan must show “that counsel’s representation fell below an objective

standard of reasonableness.” Strickland, 466 U.S. at 687–88. To demonstrate prejudice, Morgan

must show “a reasonable probability that, but for counsel’s unprofessional errors, the result of

the proceeding would have been different.” Strickland, 499 U.S. at 694.

       The Wisconsin Court of Appeals did not address whether Morgan’s counsel was

deficient, because it concluded that Morgan had failed to show that he was prejudiced by

admission of the hearsay evidence. The court of appeals’ analysis and conclusion were

reasonable. As the court of appeals stated, the cumulative and repetitious nature of the hearsay

evidence did not prejudice Morgan because the A.D.G.’s live testimony, on its own, was

detailed, compelling, and uncontradicted. A.D.G. testified in detail about the assault, including

where he and Morgan were, what they were wearing, what Morgan said, and how Morgan

touched him. A.D.G. also provided detailed testimony about the events following the assault,

including when he told his mother about the assault. The state courts concluded that, even

without the hearsay evidence, the jury would have found the victim to be persuasive.

       The court of appeals’ analysis was a reasonable application of Strickland. The victim’s

version of events was the only version presented at trial. This was not a case in which the jury

had to decide whether to believe the version of events presented by the accuser or the version

presented by the accused. If Morgan had presented an alternative version of events, it might

have been prejudicial to present A.D.G.’s version through multiple witnesses. But here, Morgan

did not present an alternative account, and Morgan did not even deny that the incident

happened. During the police interview, which was played for the jury, Morgan agreed with

some of A.D.G.’s account, including that he had touched A.D.G.’s legs, joked with him, and


                                               6
          Case: 3:19-cv-00796-jdp Document #: 21 Filed: 04/15/20 Page 7 of 8



talked with him about homosexuality. Morgan never denied the more serious allegations

outright, stating that the incident could have happened and that the victim was a truthful

person.

       As for the mother’s testimony that A.D.G. thought Morgan may have done “this”

before, I agree with the court of appeals that these statements are too vague and ambiguous to

have affected the outcome of trial. Morgan argues that the statements likely caused the jury to

conclude that he had sexually assaulted a child before and gotten away with it. But as the court

of appeals pointed out, it is equally plausible that A.D.G.’s reference to Morgan’s “hairy thighs”

comment and A.D.G.’s statement that Morgan may have done “this” before was A.D.G.’s way

of telling his mother that he thought Morgan may have engaged in homosexual activity before.

Regardless, in light of A.D.G.’s uncontradicted testimony about the sexual assault, Morgan was

not prejudiced by these ambiguous comments.

       In sum, the court of appeals’ rejection of Morgan’s ineffective assistance of counsel

claims was not contrary to, or an unreasonable application of Strickland. Nor was it

unreasonable in light of the evidence. Accordingly, Morgan has not shown that he is entitled

to habeas relief. The only question remaining is whether to issue Morgan a certificate of

appealability.

       Under Rule 11 of the Rules Governing Section 2254 cases, I must issue or deny a

certificate of appealability when entering a final order adverse to a petitioner. A certificate of

appealability will not issue unless the petitioner makes “a substantial showing of the denial of

a constitutional right,” 28 U.S.C. § 2253(c)(2), which requires him to demonstrate “that

reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel,


                                                7
        Case: 3:19-cv-00796-jdp Document #: 21 Filed: 04/15/20 Page 8 of 8



13 529 U.S. 473, 484 (2000)). Although the rule allows me to ask the parties to submit

arguments on whether a certificate should issue, it is not necessary to do so in this case. Morgan

has not made a showing, substantial or otherwise, that his conviction was obtained in violation

of clearly established federal law as decided by the Supreme Court. Because reasonable jurists

would not otherwise debate whether a different result was required, I will not issue Morgan a

certificate of appealability.



                                            ORDER

       IT IS ORDERED that:

       1. Ronald David Morgan’s petition for a writ of habeas corpus under 28 U.S.C. § 2254,
          Dkt. 1, is DENIED, and this case is DISMISSED. The clerk of court is directed to
          enter judgment for respondent and close this case.

       2. A certificate of appealability is DENIED. If Morgan wishes, he may seek a certificate
          from the court of appeals under Federal Rule of Appellate Procedure 22.

       Entered April 15, 2020.




                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                8
